UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2004



PEGGY M. PLEDGER,

                                               Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF HUMAN RESOURCES,
DOROTHEA DIX HOSPITAL,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-97-773-BR-I-5)


Submitted:   January 21, 1999              Decided:   February 3, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peggy M. Pledger, Appellant Pro Se. Victoria Lewis Voight, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peggy Pledger appeals the district court’s order denying re-

lief on her employment discrimination action. We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Pledger v. North Carolina Dep’t of Human Resources, No.

CA-97-773-BR-I-5 (E.D.N.C. June 8, 1998).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2